Case 1:20-cv-05441-KPF Document 87-1 Filed 08/10/20 Page 1 of 5




         Exhibit A
       Case 1:20-cv-05441-KPF Document 87-1 Filed 08/10/20 Page 2 of 5    1
     K7MKUFOC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNIFORMED FIRE OFFICERS
     ASSOCIATION, et al.,
4
                      Plaintiffs,
5
                 v.                                20 CV 5441 (KPF)
6                                                  Telephone Conference
     BILL de BLASIO, et al.,
7
                      Defendants.
8
     ------------------------------x
9                                                  New York, N.Y.
                                                   July 22, 2020
10                                                 4:25 p.m.

11   Before:

12                        HON. KATHERINE POLK FAILLA,

13                                                 District Judge

14                                 APPEARANCES

15   DLA PIPER LLP
          Attorneys for Plaintiffs
16   BY: ANTHONY PAUL COLES
          COURTNEY SALESKI
17
     JAMES E. JOHNSON
18        Corporation Counsel of the City of New York
     BY: DOMINIQUE F. SAINT-FORT
19        REBECCA GIBSON QUINN
          Assistant Corporation Counsel
20

21   NEW YORK CIVIL LIBERTIES UNION
          Amicus
22   BY: CHRISTOPHER DUNN

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cv-05441-KPF Document 87-1 Filed 08/10/20 Page 3 of 5       21
     K7MKUFOC

1    quite the argument he once did.       But you're telling me that

2    there is -- is there no category of information with respect to

3    complaints that you would be withholding from production?

4              MS. SAINT-FORT:     Well, yes.    Let me clarify.

5              THE COURT:    Please.

6              MS. SAINT-FORT:     There are categories.      Depending on

7    the agency, there are categories of information that are being

8    withheld.

9              THE COURT:    Okay.

10             MS. SAINT-FORT:     Specifically for the NYPD, the only

11   information they intend to release are the charges and specs of

12   adjudicated cases.

13             THE COURT:    Wait, wait, wait.

14             MS. SAINT-FORT:     I'm sorry.

15             THE COURT:    No, no, thank you.     And, again, it's the

16   problem of being by video, that we have to have these

17   occasional stops and starts.

18             The charges and specifications that have been

19   adjudicated?

20             MS. SAINT-FORT:     Yes.

21             THE COURT:    Okay.   So let's figure out what that

22   doesn't include.

23             For example, if I call 311 right now and complain

24   about a random police officer, and that exists, I suppose you

25   would say that's an open charge that won't be disclosed, but


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cv-05441-KPF Document 87-1 Filed 08/10/20 Page 4 of 5   22
     K7MKUFOC

1    the 311 charges that go nowhere, that's not being disclosed?

2              MS. SAINT-FORT:     That's correct.

3              THE COURT:    Okay.

4              The anonymous emails to CCRB or to elsewhere saying, I

5    don't like this police officer or this firefighter, they're not

6    being disclosed, it's something that makes its way to charges

7    and specifications that get to the CCRB or to internal affairs?

8              MS. SAINT-FORT:     Well, as to NYPD.

9              THE COURT:    Yes, of course.

10             MS. SAINT-FORT:     Yes, but it's different from CCRB and

11   NYPD.

12             THE COURT:    Okay.   Thank you.    I really appreciate the

13   clarification.

14             So, for the NYPD, the charges and specifications that

15   have been adjudicated by whom?

16             MS. SAINT-FORT:     That have been adjudicated by the

17   NYPD, by their internal --

18             THE COURT:    Thank you.    And that, I now understand.

19             With respect to CCRB, please?

20             MS. SAINT-FORT:     So, as I mentioned earlier, CCRB has

21   released the complaints, the officer history that includes

22   complaints against the officer, the category of complaints --

23   as well as the category of complaints.

24             THE COURT:    Okay.   Thank you.

25             With respect to the fire department?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cv-05441-KPF Document 87-1 Filed 08/10/20 Page 5 of 5   23
     K7MKUFOC

1              MS. SAINT-FORT:     The fire department does not have any

2    intentions, as I'm aware, of releasing any information beyond

3    what is already in the OATH determinations that have been

4    public for years, as I explained earlier.

5              THE COURT:    Thank you.

6              Correction officers, please?

7              MS. SAINT-FORT:     The Department of Corrections intends

8    to create a website where they can release only substantiated

9    determinations against its officers.        So, that will not include

10   any open investigations, no unsubstantiated allegations, and no

11   unfounded allegations.

12             THE COURT:    Thank you.    I appreciate that.

13             That's been very helpful for me, but I hope, as well,

14   it's helpful for Mr. Coles because I think he understands

15   better what is worth fighting over and what is not.

16             MR. COLES:    Your Honor, I don't mean to -- there's a

17   lack of clarity on what she said that I would just think it

18   would be useful for all of us to understand.

19             THE COURT:    All right.    And perhaps I wasn't asking

20   the right questions, but let me understand what you need

21   clarification of, please.

22             MR. COLES:    Okay.   It's when defendants' counsel said

23   adjudication of charges and specifications, I take it what she

24   means is final adjudication and determination by the police

25   commissioner, so you have a final ruling on that particular


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
